DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1, 2, 5, 6, and 9 in the reply filed on 05/23/2022 is acknowledged.
Claims 3, 4, 7, and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 04/19/2019 & 05/23/2022.  These IDS have been considered.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims does not fall within at least one of the four categories of patent eligible subject matter because it is drawn specifically to a computer program.  Non-limiting examples of claims that are not directed to any of the statutory categories include: products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.  See MPEP §2106.03(I).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Yasuhiro et al. (JP 2010/076074; “Yasuhiro”).

Regarding claim 1, Yasuhiro discloses a device for estimating a weight of an article (¶ [0001]), comprising a torque sensor configured to detect a 5torque applied to an axis for driving a movable part of a robot (¶¶ [0020], [0026]-[0032] torque is sensed by determining the current of the robot joint motor) and a calculation section configured to calculate the weight of the article, by using a first torque applied to the axis detected by the torque sensor, 10when the article attached to the movable part is positioned at a first position and represents a first posture; a second torque applied to the axis detected by the torque sensor, when the article attached to the movable part is positioned at a second position different 15from the first position and represents the first posture, the first position, and the second position (¶¶ [0039]-[0055]).

Regarding claim 5, Yasuhiro discloses a method for estimating a weight of an article (¶ [0001]), comprising attaching the article to a movable part of a robot having a torque sensor (¶¶ [0020], [0026]-[0032]), detecting a first torque applied to an 15axis for driving the movable part by the torque sensor, when the article is positioned at a first position and represents a first posture, detecting a second torque applied to the axis by the torque sensor, when the article is positioned 20at a second position different from the first position and represents the first posture (¶¶[0026]-[0032]), and calculating the weight of the article by using the first torque, the second torque, the first position and the second position (¶¶ [0039]-[0055]).
Regarding claim 9, Yasuhiro discloses a program for causing the robot or an 20arithmetic processing unit used in conjunction with the robot to execute the method as set forth in claim 5 (¶ [0039]; “calculation block”).

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, none of the prior art alone or in combination neither discloses nor renders obvious a device for estimating a weight as claimed wherein the calculation section calculates the weight W of the article by using a following equation: W = |(T2-M2)-(T1-M1)|/D wherein Ti is the first torque; T2 is the second torque; Ml is obtained as a torque applied to the axis when the article is not attached to the movable part and when the movable part is positioned at the first 25position and represents the first posture; M2 is obtained as a torque applied to the axis when the article is not attached to the movable part and when the movable part is positioned at the second position and represents the first posture; and D is calculated as a magnitude of a 30horizontal component of a vector extending from the first position to the second position, the horizontal component being perpendicular to the axis in combination with the remaining claim limitations.

Regarding claim 6, none of the prior art alone or in combination neither discloses nor renders obvious a method as claimed wherein the weight W of the article is calculated by using a following equation: W = |(T2-M2)-(T1-M1)|/D wherein Ti is the first torque; T2 is the second torque; Ml is obtained as a torque applied to the axis when the article is not attached to the movable part and when the movable part is positioned at the first 25position and represents the first posture; M2 is obtained as a torque applied to the axis when the article is not attached to the movable part and when the movable part is positioned at the second position and represents the first posture; and D is calculated as a magnitude of a 30horizontal component of a vector extending from the first position to the second position, the horizontal component being perpendicular to the axis in combination with the remaining claim limitations.

Whereas Yasuhiro discloses the numerator of this equation (¶ [0051]), the distances disclosed by Yasuhiro are all trigonometrically derived based on the differences in angles between the robot joint positions rather than the horizontal component of a vector extending from the first position to the second position (see figures 2 and 3 of the instant application). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0088804 to Spenninger appears to be the closest prior art to applicant’s invention and uses the same vector calculation for calculating the mass based on at least two distinct poses and distances however it is not available as prior art (Effective filing date 01/23/2019).
All other cited documents represent the general state of the art of using torque to measure the load carried by an end effector of a robotic manipulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863